Citation Nr: 1742908	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  11-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased rating for headaches, evaluated as 10 percent prior to September 24, 2011 and 30 percent thereafter.

2.  Entitlement to service connection for sleep apnea, to include as secondary to posttraumatic stress disorder (PTSD), left shoulder status post rotator cuff tear and labral tear to include superior labrum anterior and posterior, and bilateral patellofemoral pain syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Shouman, Associate Counsel


INTRODUCTION

The Veteran honorably served on active duty in the United States Marine Corps from July 2001 to July 2005.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which continued the evaluation of tension/mixed headaches as noncompensable and denied service connection for sleeping difficulty and anxiety.

During the pendency of the appeal, in September 2011 the RO increased the Veteran's tension/mixed headaches disability rating to 10 percent.

The appellant testified before a Veterans Law Judge (VLJ) at a May 2013 videoconference hearing.  A hearing transcript was associated with the claims file and reviewed.

The Board considered the claims in January 2014, on which occasion they were remanded for additional development.

In July 2014, the Veteran and his representative were advised that the VLJ who conducted the May 2013 hearing is unavailable to participate in a decision in his appeal.  The Veteran was given an opportunity to request another optional Board hearing.  In the same month, the Veteran responded that he does not wish to appear at an additional Board hearing.

The Board considered the claims again in August 2015, on which occasion the claim for an increased rating for headaches was remanded for additional development.  The August 2015 Board decision also denied service connection for a sleep disorder other than sleep apnea secondary to PTSD and referred the issue of service connection for sleep apnea to the agency of original jurisdiction (AOJ) for initial adjudication.

During the pendency of the appeal for an increased rating for headaches, in a November 2015 rating decision the RO increased the Veteran's tension/mixed headaches disability rating to 30 percent effective September 24, 2011.

The Board considered the claim for an increased rating for headaches again in September 2016, on which occasion the Board, in pertinent part, granted an increased 30 percent schedular rating for headaches prior to September 24, 2011 and denied a rating in excess of 30 percent.

The Veteran appealed the Board's August 2015 and September 2016 decisions to the U.S. Court of Appeals for Veterans Claims (CAVC).

In November 2016, the CAVC set aside the August 2015 Board referral of the issue of service connection for sleep apnea.  The CAVC ordered that the issue be remanded to the RO for further development, if necessary, and adjudication.  The appeal as to the balance of the August 2015 Board decision, including the denial of service connection for a sleep disorder other than sleep apnea and anxiety, was dismissed.  Casey v. McDonald, No. 15-3933, 2016 U.S. App. Vet. Claims LEXIS 1827, at *18-*19, setting aside in part No. 11-27 030, 2015 LEXIS 1535962 (BVA Aug. 21, 2015).  Accordingly, in May 2017 the Board remanded the issue of service connection for sleep apnea to the AOJ for adjudication.

In June 2017, the CAVC granted a joint motion for partial remand that partially vacated the September 2016 Board decision.  The joint motion limits the issue to that of the increased rating for headaches.  The appeal as to the remaining issues has been dismissed.  Casey v. Shulkin, No. 16-3951, June 15, 2017 (CAVC Case Search).

The appellant's appeal was perfected with filing a VA Form 9 received in October 2011 (for the issue of an increased rating for tension/mixed headaches) and a statement in lieu of a VA Form 9 in December 2011 (for the issue of service connection for sleep difficulties).  Following his filings, the appellant submitted new evidence.  The provisions of 38 U.S.C.A. § 7105(e) (West 2014) permitting initial review of new evidence by the Board do not apply in this case because the substantive appeals were filed before February 2, 2013.  However, the Board notes that in June 2017 the appellant's representative submitted a written waiver allowing the Board to consider new evidence.  Therefore, the Board has proceeded to review all the evidence without remanding for initial review by the AOJ.


FINDINGS OF FACT

1.  The competent and probative evidence shows that prior to September 24, 2011, the Veteran had migraine with characteristic prostrating attacks occurring on an average of once a month for at least several months.

2.  Throughout the period on appeal, the competent and probative evidence shows that the Veteran has not had migraine with very frequent, completely, prostrating, and prolonged attacks productive of severe economic inadaptability.

3.  The competent and probative evidence fails to establish that the Veteran has had current sleep apnea during the relevant period on appeal.


CONCLUSIONS OF LAW

1.  Prior to September 24, 2011, the criteria for a schedular rating of 30 percent for headache have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, DC 8100 (2016).

2.  The criteria for a schedular rating in excess of 30 percent for headache have not been met during the period on appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.120, 4.124a, DC 8100.

3.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he is entitled to a higher rating for headaches and to service connection for sleep apnea.  After reviewing the pertinent evidence of record, the Board finds that the Veteran is entitled to a disability rating of 
30 percent, but no higher, for headache throughout the period on appeal.  The Board also finds no support for his contention of entitlement to service connection for sleep apnea.  The reasons and bases for this decision will be explained below.

I.  Notice and Assistance

VA has a duty to provide veterans with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

In a July 2017 brief, the appellant's representative has argued that a September 2014 medical opinion provides no competent reasoning to support a negative nexus between the Veteran's sleeping difficulties and military duty.  The brief also notes that neither the September 2014 examiner nor an examiner who provided an opinion in October 2014 is a pulmonology expert.  Nevertheless, as explained below, the weight of the evidence from other competent VA examiners outweighs the appellant's contentions that he has sleep apnea.  Thus, an additional examination is not necessary.  The Board will consider the September 2014 medical opinion in conjunction with the other pertinent medical and lay evidence of record.  

The Board has considered the issues on appeal and decided on the matters based on the pertinent evidence.  Neither the appellant nor his representative has raised any other issues with respect to VA's duties, nor have any other issues been reasonably raised by the record with respect to VA's duties.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Given the above, the Board will proceed to the merits of the appeal.

II.  Rating Analysis for Headache

A.  Legal Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. pt. 4.  The percentage ratings are based on the average earning capacity impairment as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present disability level.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (citing 38 U.S.C. § 1110; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)).  However, the Board must also consider staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007).

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

The Veteran is competent to report symptoms observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board finds the Veteran credible as his statements are detailed and consistent.

B.  Rating Criteria

The Veteran's headache disability has been rated under 38 C.F.R. § 4.124a, 
DC 8100.

Under Diagnostic Code 8100, a 10 percent rating is warranted when there is migraine with characteristic, prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned when there is migraine with characteristic, prostrating attacks occurring on an average of once a month over the last several months.  38 C.F.R. § 4.124a, DC 8100.  A maximum 50 percent rating is assigned when there is migraine with very frequent, completely prostrating, and prolonged attacks that are "productive of severe economic inadaptability."  Id.  The CAVC interpreted the phrase "productive of severe economic inadaptability" as follows: "nothing in [Diagnostic Code] 8100 requires that the claimant be completely unable to work in order to qualify for a 50 [percent] rating" because "[i]f  'economic inadaptability' were read to import unemployability," a claimant meeting economic inadaptability "would then be eligible for a rating of total disability based on individual unemployability [(TDIU)] . . . rather than just a 
50 [percent] rating."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004) (citing 
38 C.F.R. § 4.16(b)).  Thus, the CAVC rejected the notion that "severe economic inadaptability" is equivalent to an inability to secure or follow a substantially gainful occupation, the unemployability standard for TDIU benefits.  In addition, the CAVC acknowledged VA's concession that the phrase "productive of severe economic inadaptability" in Diagnostic Code 8100 should be construed as either "producing" or "capable of producing" severe economic inadaptability.  Id.  (citing Brown v. Gardner, 513 U.S. 115, 118 (1994); 38 C.F.R. § 3.102).

After a review of the record, the Board finds that the criteria for a 30 percent rating for headaches prior to September 24, 2011, have been met.  At a January 2011 VA examination, the Veteran reported weekly migraine headaches, with fewer than half being prostrating.  As such, the Veteran has been experiencing attacks characterized as prostrating on average once a month at the time.  This examination, in conjunction with his 30 percent disability rating from September 24, 2011, reflects that as a whole, the Veteran suffered symptoms meeting the criteria for a 30 percent schedular rating throughout the period on appeal.

Moreover, the Board finds that the criteria for a 50 percent rating throughout the period on appeal have not been met.

As noted above, at the January 2011 VA examination the Veteran reported weekly migraine headaches, with fewer than half being prostrating.  The headaches began in the frontal area and left orbital area.  He had associated light and sound sensitivities.  He worked as a physical security officer.  When he had a headache he did not want to help people at work.  He denied any vomiting.  When the customers aggravated him, he would sit in the breakroom for fifteen to twenty minutes for a break.  In an October 2011 statement, the Veteran clarified that when a "rover" temporarily filled in for him, he would go to the break room, turn off the lights, and lay on the floor until the headache went away.  Nevertheless, the overall disability picture from this examination is that the frequency of prostrating attacks more closely matches a disability rating commensurate to 30 percent, as noted above.
 
In his October 2011 statement, he indicated that since 2002 his headaches occurred two to three times per week and lasted as long as fifteen to twenty minutes, crippling him through the day.  Moreover, he stated that since 2005 his migraine headaches were so severe that he had missed time from work.

An April 2012 DBQ completed by the Veteran's private physician reflects that the Veteran experienced constant, intermittent head pain, nausea, vomiting, and sensitivity to light and sound due to his headaches.  His headaches lasted for more than two days at a time.  He suffered from prostrating attacks more frequently than once per month.  It was noted that he would on occasion miss work or leave early due to headaches.  This is consistent with his October 2011 statement indicating that his migraine headaches have led him to miss time from work.  Significantly, the physician noted that the Veteran has very frequent prostrating and prolonged migraine headache pain attacks.  Nevertheless, those prostrating attacks have not met the 50 percent schedular rating here because his occasionally missing work or leaving home early due to headaches is not reflective of severe economic inadaptability.

At a September 2012 VA examination, the Veteran reported experiencing headaches two to three times per week.  His headaches were moderate and he could continue to work.  About once every two months, he would experience severe headaches that prevented him from working.  He reported missing about five work days in the previous year and leaving early from work three times due to headaches.  Nevertheless, according to the examination report the Veteran's symptoms were moderate in nature and he could continue to work and perform usual activities.  In fact, the VA examiner noted the Veteran did not have "very frequent prostrating and prolonged attacks of migraine headache pain."  Indeed, only once every two months did a headache prevent him from working and engaging in usual activities.  Thus, even though the Veteran reported missing five work days over the past twelve months due to headaches, his headaches' frequency and severity paint overall disability picture that most closely reflects a 30 percent disability rating.

At the May 2013 Board hearing, the Veteran reported having headaches that occurred at least three to four times per week.  He remarked that at least once a week, he would either leave early from work or would call in sick because of his the headaches.  He noted that he has no problems maintaining his job despite his headaches because his supervisor understandings his situation.

At a March 2014 VA examination, the examiner reviewed the medical evidence and concluded that the Veteran had no characteristic prostrating migraine headache pain attacks.  The examiner completed the physical examination consistent with the September 2012 findings, noting that the Veteran had last missed work due to headaches two weeks before the examination.  The Veteran reported rarely missing work.  The Veteran had occasional nausea.  He reported no urgent care visits for his headaches.  The Veteran's rarely missing work-last missing work two weeks before the examination-along with the examiner's assessment that the Veteran had no characteristic prostrating migraine headache pain attacks, paints a disability picture that does not meet the criteria for very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

At an October 2015 VA examination, the Veteran reported headaches on physical activity when he would throw up.  His headaches affected his visual field.  He would miss work about four times per month due to headaches.  He had constant head pain on both sides and exhibited nausea and sensitivity to light.  His headaches resulted in characteristic prostrating attacks about once per month; however, they were assessed to not result in severe economic inadaptability.

Most recently, a May 2017 neurology clinic note shows the Veteran has been having headaches once a week.  He had missed work but did not have any emergency room visits.  The Veteran reported ongoing floaters in his vision.  However, the note does not reflect how frequently the Veteran had to miss work.

The Board finds that the weight of the evidence is against finding that the Veteran meets the overall disability picture of having migraines with very frequent, completely prostrating, and prolonged attacks that are productive of severe economic inadaptability.  The September 2012 VA examination reflects relatively infrequent prostrating attacks, the March 2014 VA examination recorded no characteristic prostrating migraine pains, and the October 2015 VA examination shows the Veteran's headaches did not result in severe economic inadaptability.  Although the Veteran indicated at the May 2013 Board hearing that he would leave early from work or would call in sick because of his headaches, those remarks are difficult to reconcile with his report to the May 2014 VA examiner that he rarely missed work.  In any case, at the hearing he also noted that his supervisor is accommodating to his migraine and did not indicate any potential to losing his job.

The Board notes that the evidence shows the Veteran has migraines.  This is directly contemplated by the VA Schedule for Rating Disabilities under Diagnostic Code 8100.  Hence, the Board will not conduct a rating analysis under analogous diagnostic codes.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy.").

After reviewing the relevant medical and lay evidence of record, the Board finds that the preponderance of the evidence weighs against a disability rating in excess of 30 percent for the Veteran's headaches per 38 C.F.R. § 4.124a, DC 8100.

D.  Referral for Extra-schedular Consideration

The Board has also considered whether an extra-schedular rating is warranted for the service-connected headache during the relevant period on appeal.

As noted above, ratings shall be based as far as practicable upon earning capacity average impairments with the additional proviso that VA shall from time to time readjust this ratings schedule in accordance with experience.  38 C.F.R. § 3.321(b)(1).  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, is authorized to approve on an extra-schedular rating commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Id.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods hospitalization as to render impractical applying the regular schedular standards.  Id.

The CAVC has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating.  Thun v. Peake, 22 Vet App 111, 115-16 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances); Yancy v. McDonald, 27 Vet. App. 484 (2016); Sowers v. McDonald, 27 Vet. App. 472, 478 (2016) ("[t]he rating schedule must be deemed inadequate before extra-schedular consideration is warranted").  Second, if the schedular rating does not contemplate the veteran's disability level and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as marked interference with employment and frequent hospitalization periods.  Thun, 22 Vet. App. at 116.  Third, if the first two Thun elements have been satisfied, then the case must be referred to the Under Secretary for Benefits or the Director, Compensation Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.  Thun, 22 Vet. App. at 116.  In other words, the first Thun element compares a veteran's symptoms to the rating criteria, while the second element considers those symptoms' resulting effects; if either prong is not met, then referral for extra-schedular consideration is not appropriate.  Yancy, 27 Vet. App. at 494-95.

With respect to the first Thun prong, the evidence in the instant appeal does not establish such an exceptional disability picture as to render the schedular criteria inadequate.  Here, the rating criteria of Diagnostic Code 8100 reasonably describe and assess the Veteran's disability level and symptomatology.  The Veteran's symptoms primarily manifested in prostrating headaches, which are contemplated by the rating schedule's provisions.  The evidence shows, to include upon examination in 2014 and 2015 that Veteran's experiences associated nausea, vomiting, and sensitivity to light.  However, this related symptomatology is contemplated by the characteristic prostrating attacks.  As the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate.  There are no additional expressly or reasonably raised issues presented on the record.  Absent any exceptional factors associated with his headaches, the Board finds that the criteria for submission for assigning an extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, the Board finds that the schedular rating criteria are adequate to rate headache, and referral for extra-schedular consideration is not warranted.

III.  Service Connection for Sleep Apnea

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "'(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection cannot be established without a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("In the absence of proof of a present disability there can be no valid claim."); 38 C.F.R. § 3.303.  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for 
VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to . . . filing a claim for benefits based on that disability," Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).

The Board must consider all the evidence of record and make appropriate competence, credibility, and weight determinations.  See Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

The Board finds that the weight of the evidence is against finding current sleep apnea.

The Veteran underwent two evaluations that showed no sleep apnea.  In May 2016, following a sleep evaluation (a polysomnogram), the VA examiner, a respiratory therapist, gave a negative diagnosis for obstructive sleep apnea.  At a November 2015 PTSD evaluation, a VA examiner found the Veteran had no sleep apnea.  Instead, this VA examiner noted chronic sleep impairment and/or sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  

The Board notes the Veteran's May 2017 letter to VA referencing a March 28, 2016 primary care note.  The Veteran asserted that the VA primary care provider on March 28, 2016 diagnosed obstructive sleep apnea.  The VA treatment record from that day does not reflect this to be the case.  The March 2016 primary care provider, Dr. C.W., "[s]uspected" obstructive sleep apnea and ordered a sleep evaluation.  The subsequent May 2016 polysomnogram expressly indicates no obstructive sleep apnea.  A physician assistant contacted the Veteran by telephone to convey the negative diagnosis.  Although Dr. C.W. listed in March 2017 obstructive sleep apnea under the "Assessment and Plan" list, Dr. C.W. did not conduct a sleep study; rather, based on the March 2016 visit and subsequent negative diagnosis, it is most likely that Dr. C.W. was referring to treatment for symptoms of what was suspected to be obstructive sleep apnea.

The Board acknowledges the Veteran's contention that he obstructive sleep apnea, to include in the July 2017 Post-remand Brief.  Although he is competent to describe his symptoms, the Veteran does not have the medical expertise to diagnose himself with sleep apnea, a restrictive lung disease.  See Jandreau, 492 F.3d at 1376-77 (noting general competence of laypersons to testify as to symptoms, but not to provide a medical diagnosis); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (veteran did not have the legal or medical knowledge to "narrow the universe of his claim or his current condition to [a specific disorder]"); 38 C.F.R. § 4.97.

The Board finds the preponderance of the relevant, competent evidence weighs against finding a current diagnosis of sleep apnea.  In this regard, two VA examinations evaluations outweigh the Veteran's contentions of being diagnosed when the record reflects otherwise.  Indeed, the Board places much weight on the diagnostic testing, conducted by a respiratory specialist, that did not reveal a diagnosis of sleep apnea.  As such, the Board finds that the Veteran does not currently have a disability and the first element of service connection is not met.  Therefore, service connection for sleep apnea is not warranted.


ORDER

A rating of 30 percent for headache prior to September 24, 2011 is granted.

A rating in excess of 50 percent for headache is denied.

Service connection for sleep apnea, to include as secondary to PTSD, left shoulder status post rotator cuff tear and labral tear to include superior labrum anterior and posterior, and bilateral patellofemoral pain syndrome, is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


